Case 2:19-cv-04980-AB-SK Document 219 Filed 10/09/20 Page 1 of 2 Page ID #:3251




                IN THE UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION

 NOMADIX, INC.,                      Case No.: 2:19-cv-04980-AB (SKx)
             Plaintiff,
                                     ORDER DENYING GUEST-TEK’S
       v.                            MOTION TO QUASH OR FOR
 GUEST-TEK INTERACTIVE               PROTECTIVE ORDER [ECF 209]
 ENTERTAINMENT LTD.,
             Defendant.
Case 2:19-cv-04980-AB-SK Document 219 Filed 10/09/20 Page 2 of 2 Page ID #:3252



       Defendant Guest-Tek’s Motion to Quash or for Protective Order Against
 Plaintiff Nomadix’s Nonparty Subpoenas to Guest-Tek’s Customers (ECF 209) is
 denied without prejudice to renewing if a ripe controversy remains after the
 District Court’s ruling on Guest-Tek’s application for stay of the writ of execution
 pending appeal (ECF 207). Nothing in this order affects any nonparty’s rights
 under Federal Rule of Procedure 45. The Court holds Nomadix to its
 representation and commitment that it will reasonably cooperate with nonparties
 about return dates or other potential burden issues raised directly to Nomadix by
 nonparties.
       The hearing on this motion noticed for November 6, 2020 is vacated.
 Guest-Tek’s ex parte application for a stay of the subpoena return dates pending
 resolution of this motion (ECF 213) is denied as moot.
       IT IS SO ORDERED.



 Dated: October 9, 2020
                                          STEVE KIM
                                          U.S. MAGISTRATE JUDGE
